h.   1-
                                                                                         07/14/2021


      IN THE SUPREME COURT OF THE STATE OF MONTANA                                   Case Number: DA 20-0221



                             No. DA 20-0221


STATE OF MONTANA,

         Plaintiff and Appellee,
v.

GARY WAYNE TEMPLE,JR.,
                                                                    FILED
                                                                     JUL 1 4 2021
         Defendant and Appellant..                                 Bowen Greenwoo0
                                                                 Clerk of Supreme Court
                                                                    State of Montana



                                     ORDER


      Upon consideration of Appellant's motion for extension of time, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension
oftime to and including August 18, 2021, within which to prepare, file,
and serve Appellant's opening brief on appeal.
      DATED this         day ofJuly, 2021.
                                                For the Court,


                               By
                                                Chief Justice




                                    ORDER GRANTING MOTION FOR EXTENSION OF TIME
                                                                            PAGE I